Exhibit 10.1


EXECUTION COPY






TERM LOAN AGREEMENT


among


NISOURCE FINANCE CORP.,
as Borrower,


NISOURCE INC.,
as Guarantor,


THE LENDERS PARTY HERETO,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


MIZUHO BANK (USA),
as Documentation Agent


____________________


PNC CAPITAL MARKETS LLC,
JPMORGAN CHASE BANK, N.A., and
MIZUHO BANK (USA)
Joint Lead Arrangers and Joint Bookrunners


____________________


Dated as of March 31, 2016




ACTIVE 213573218v.10

--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS
Page


ARTICLE I DEFINITIONS    1
SECTION 1.01. DEFINED TERMS.    1
SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS    17
SECTION 1.03. TERMS GENERALLY    17
SECTION 1.04. ACCOUNTING TERMS; GAAP    18
ARTICLE II THE CREDITS    19
SECTION 2.01. COMMITMENTS    19
SECTION 2.02. LOANS AND BORROWING; REQUEST FOR BORROWING.    19
SECTION 2.03. [INTENTIONALLY OMITTED].    20
SECTION 2.04. [INTENTIONALLY OMITTED].    20
SECTION 2.05. FUNDING OF BORROWINGS.    20
SECTION 2.06. INTEREST ELECTIONS.    21
SECTION 2.07. TERMINATION OF COMMITMENTS    22
SECTION 2.08. [RESERVED].    22
SECTION 2.09. OPTIONAL REDUCTION OR TERMINATION OF COMMITMENTS.    22
SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT.    23
SECTION 2.11. OPTIONAL PREPAYMENT OF LOANS.    23
SECTION 2.12. FEES.    24
SECTION 2.13. INTEREST.    24
SECTION 2.14. ALTERNATE RATE OF INTEREST    25
SECTION 2.15. INCREASED COSTS.    25
SECTION 2.16. BREAK FUNDING PAYMENTS    27
SECTION 2.17. TAXES.    28
SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.    31
SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.    32
SECTION 2.20. DEFAULTING LENDERS    33
ARTICLE III CONDITIONS    34
SECTION 3.01. CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT    34
SECTION 3.02. CONDITIONS PRECEDENT TO EACH EXTENSION OF CREDIT.    35
ARTICLE IV REPRESENTATIONS AND WARRANTIES    36
SECTION 4.01. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.    36
ARTICLE V AFFIRMATIVE COVENANTS    38
SECTION 5.01. AFFIRMATIVE COVENANTS.    38
ARTICLE VI NEGATIVE COVENANTS    42
SECTION 6.01. NEGATIVE COVENANTS.    42
ARTICLE VII FINANCIAL COVENANT    46
ARTICLE VIII EVENTS OF DEFAULT    46
SECTION 8.01. EVENTS OF DEFAULT.    46
ARTICLE IX THE ADMINISTRATIVE AGENT    49
SECTION 9.01. THE ADMINISTRATIVE AGENT.    49
ARTICLE X GUARANTY    52


i

--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 10.01. THE GUARANTY.    52
SECTION 10.02. WAIVERS.    53
ARTICLE XI MISCELLANEOUS    55
SECTION 11.01. NOTICES.    55
SECTION 11.02. WAIVERS; AMENDMENTS.    57
SECTION 11.03. EXPENSES; INDEMNITY; DAMAGE WAIVER.    58
SECTION 11.04. SUCCESSORS AND ASSIGNS.    59
SECTION 11.05. SURVIVAL    63
SECTION 11.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION    63
SECTION 11.07. SEVERABILITY    63
SECTION 11.08. RIGHT OF SETOFF    63
SECTION 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.    64
SECTION 11.10. WAIVER OF JURY TRIAL    64
SECTION 11.11. HEADINGS    65
SECTION 11.12. CONFIDENTIALITY    65
SECTION 11.13. USA PATRIOT ACT    66
SECTION 11.14. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS    66
SECTION 11.15. ACKNOWLEDGMENTS    67




ii

--------------------------------------------------------------------------------

Exhibit 10.1


ANNEXES, EXHIBITS AND SCHEDULES
ANNEX A        Pricing Grid


EXHIBIT A        Form of Assignment and Assumption
EXHIBIT B    Form of Opinion of Schiff Hardin LLP
EXHIBIT C    Borrowing Request
EXHIBIT D    [Intentionally Omitted]
EXHIBIT E    [Intentionally Omitted]
EXHIBIT F    Form of Note
EXHIBIT G    Interest Election Request
EXHIBIT H    Prepayment Notice
EXHIBIT I-1     Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
EXHIBIT I-2
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

EXHIBIT I-3     Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
EXHIBIT I-4    Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)


SCHEDULE 2.01    Lenders and Commitments
SCHEDULE 6.01(e)    Existing Agreements




iii

--------------------------------------------------------------------------------


Exhibit 10.1


TERM LOAN AGREEMENT, dated as of March 31, 2016 (this “Agreement”), among
NISOURCE FINANCE CORP., an Indiana corporation (the “Borrower”), as borrower,
NISOURCE INC., a Delaware corporation (the “Guarantor”), as guarantor, PNC BANK,
NATIONAL ASSOCIATION, as administrative agent for the lenders hereunder (in such
capacity, the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., as syndication
agent, MIZUHO BANK (USA), as documentation agent, and the lenders from time to
time party hereto.
The parties hereto hereby agree as follows:
Article I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 11.01(g).
“Aggregate Commitments” means the aggregate amount of the Commitments of all
Lenders, as in effect from time to time. As of the date hereof, the Aggregate
Commitments equal $500,000,000.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) 1.0% per annum plus the LIBO
Rate applicable to an Interest Period of one month on such day (or if such day
is not a Business Day, the immediately preceding Business Day); provided that,
for the avoidance of doubt, the LIBO Rate for any day shall be based on the rate
appearing on the Bloomberg Page BBAM1 (or on any successor or substitute page of
such page determined by the Administrative Agent) on such day. Any




--------------------------------------------------------------------------------

Exhibit 10.1


change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the one-month LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the one-month LIBO Rate, respectively. For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Alternate Source” shall have the meaning given to that term in the definition
of “LIBO Rate”.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the aggregate principal amount of Outstanding Loans made
or maintained by such Lender as a percentage of all Outstanding Loans; provided
that, in the event that a Defaulting Lender shall exist, in accordance with
Section 2.20, “Applicable Percentage” shall mean the percentage of all
Outstanding Loans (disregarding any Defaulting Lender’s Outstanding Loans)
represented by such Lender’s Outstanding Loans.
“Applicable Rate” means, for any day, (a) with respect to any ABR Loan, the
applicable rate per annum set forth adjacent to the caption “ABR Loans” on the
Pricing Grid and (b) with respect to any Eurodollar Loan, the applicable rate
per annum set forth adjacent to the caption “Eurodollar Loans” on the Pricing
Grid.
“Arrangers” means each of PNC Capital Markets LLC, JPMorgan Chase Bank, N.A. and
Mizuho Bank (USA).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means the president, chief financial officer or the
treasurer of the Borrower; provided that solely with respect to the submission
of a Borrowing Request, “Authorized Officer” shall also mean the assistant
treasurer or the treasury operations manager of the Borrower.
“Availability Period” means the period commencing on the Effective Date to but
not including September 30, 2016.


2

--------------------------------------------------------------------------------

Exhibit 10.1


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Beneficiary” has the meaning set forth in Section 10.01.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers (or equivalent) of such Person,
(iii) in the case of any partnership, the board of directors (or equivalent) of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;


3

--------------------------------------------------------------------------------

Exhibit 10.1


provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease” means, as to any Person, any lease of real or personal property
in respect of which the obligations of the lessee are required, in accordance
with GAAP, to be capitalized on the balance sheet of such Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation (including,
but not limited to, all common stock and preferred stock and partnership,
membership and joint venture interests or units in a Person), and any and all
warrants, rights or options to purchase any of the foregoing.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act, 42, U.S.C. Section 9601 et seq.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
shall become the “beneficial owner” (as defined in Rule 13d‑3 under the
Securities Exchange Act of 1934, as amended) of more than 50% of the then
outstanding voting Capital Stock of the Guarantor, (b) Continuing Directors
shall cease to constitute at least a majority of the directors constituting the
Board of Directors of the Guarantor, (c) a consolidation or merger of the
Guarantor shall occur after which the holders of the outstanding voting Capital
Stock of the Guarantor immediately prior thereto hold less than 50% of the
outstanding voting Capital Stock of the surviving entity; (d) more than 50% of
the outstanding voting Capital Stock of the Guarantor shall be transferred to an
entity of which the Guarantor owns less than 50% of the outstanding voting
Capital Stock; (e) there shall occur a sale of all or


4

--------------------------------------------------------------------------------

Exhibit 10.1


substantially all of the assets of the Guarantor; or (f) the Borrower or NIPSCO
shall cease to be a Wholly-Owned Subsidiary of the Guarantor (except to the
extent otherwise permitted under clauses (i), (ii), (iii) or (iv) of Section
6.01(b)).
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder as set forth herein. The amount of each Lender’s
Commitment is (x) initially the amount set forth on Schedule 2.01 opposite such
Lender’s name or (y) the amount set forth in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
“Communications” has the meaning assigned to such term in Section 11.01(g).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization” means the sum of (a) Consolidated Debt,
(b) consolidated common equity of the Guarantor and its Consolidated
Subsidiaries determined in accordance with GAAP, and (c) the aggregate
liquidation preference of preferred stocks (other than preferred stocks subject
to mandatory redemption or repurchase) of the Guarantor and its Consolidated
Subsidiaries upon involuntary liquidation.
“Consolidated Debt” means, at any time, the Indebtedness of the Guarantor and
its Consolidated Subsidiaries that would be classified as debt on a balance
sheet of the Guarantor determined on a consolidated basis in accordance with
GAAP.
“Consolidated Subsidiary” means, on any date, each Subsidiary of the Guarantor
the accounts of which, in accordance with GAAP, would be consolidated with those
of the Guarantor in its consolidated financial statements if such statements
were prepared as of such date.
“Contingent Guaranty” means a direct or contingent liability in respect of a
Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either (a) is limited to guarantying performance of the
completion of the Project that is financed by such Project Financing or (b) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than failure of the primary obligor to
pay upon final maturity (whether by acceleration or otherwise).
“Continuing Directors” means (a) all members of the Board of Directors of the
Guarantor who have held office continually since the Effective Date, and (b) all
members of the Board of Directors of the Guarantor who were elected as directors
after the Effective Date and whose nomination for election was approved by a
vote of at least 50% of the Continuing Directors.


5

--------------------------------------------------------------------------------

Exhibit 10.1


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means (a) this Agreement, any promissory notes executed
pursuant to Section 2.10, and any Assignment and Assumptions, (b) any
certificates, opinions and other documents required to be delivered pursuant to
Section 3.01 and (c) any other documents delivered by a Credit Party pursuant to
or in connection with any one or more of the foregoing.
“Credit Party” means each of the Borrower and the Guarantor; and “Credit
Parties” means the Borrower and the Guarantor, collectively.
“Creditor Party” means the Administrative Agent or any other Lender.
“Debt for Borrowed Money” means, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
Capital Lease obligations of such Person, and (d) all obligations of such Person
under synthetic leases, tax retention operating leases, off-balance sheet loans
or other off-balance sheet financing products that, for tax purposes, are
considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP.
“Debt to Capitalization Ratio” means, at any time, the ratio of Consolidated
Debt to Consolidated Capitalization.
“Default” means any event or condition that constitutes an Event of Default or
that, upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Creditor Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding set
forth in Section 3.02 (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Creditor Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular


6

--------------------------------------------------------------------------------

Exhibit 10.1


default, if any) to funding a loan under this Agreement set forth in Section
3.02 cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by a Creditor Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Creditor Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or a
Bail-in Action.
“Documentation Agent” means Mizuho Bank (USA), in its capacity as documentation
agent for the Lenders hereunder.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each of the conditions precedent set
forth in Section 3.01 have been satisfied or waived by the Lenders in accordance
with Section 11.02.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including (i) e-mail, (ii)
e-fax, (iii) Intralinks®, Syndtrak®, ClearPar® and (iv) any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws (including, without limitation, common laws), rules, orders,
regulations, statutes, ordinances, codes, decrees, judgments, awards, writs,
injunctions, requirements of any


7

--------------------------------------------------------------------------------

Exhibit 10.1


Governmental Authority or other requirements of law regulating, relating to or
imposing liability or standards of conduct concerning, pollution, waste,
industrial hygiene, occupational safety or health, the presence, transport,
manufacture, generation, use, handling, treatment, distribution, storage,
disposal or release of Hazardous Materials, or protection of human health, plant
life or animal life, natural resources or the environment, as now or at any time
hereafter in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person who, for purposes of Title IV of ERISA, is a
member of the Guarantor’s controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.
“ERISA Event” means (a) a reportable event, within the meaning of Section 4043
of ERISA, with respect to a Plan unless the 30-day notice requirement with
respect thereto has been waived by the PBGC, (b) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) and 4041(c) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA), (c) the
withdrawal by the Guarantor or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA, (d) the failure by the Guarantor or any ERISA
Affiliate to make a payment to a Plan required under Section 302 of ERISA, for
which Section 303(k) of ERISA imposes a lien for failure to make required
payments, or (e) the institution by the PBGC of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which may reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, a
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.


8

--------------------------------------------------------------------------------

Exhibit 10.1


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the LIBO Rate.
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Loan means the reserve percentage applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) its net income or net earnings
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) in case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(e) or (f), and (d) any Taxes
imposed under FATCA.
“Extension of Credit” means the making by any Lender of a Loan.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §
101 et seq.).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds


9

--------------------------------------------------------------------------------

Exhibit 10.1


transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Foreign Lender” means any Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e).
“Governmental Authority” means the government of the United States of America,
any other nation, or any political subdivision of the United States of America
or any other nation, whether state or local, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
“Guarantor” has the meaning assigned to such term in the preamble hereto.
“Guaranty” means the guaranty of the Guarantor pursuant to Article X of this
Agreement.
“Hazardous Materials” means any asbestos; flammables; volatile hydrocarbons;
industrial solvents; explosive or radioactive materials; hazardous wastes; toxic
substances; liquefied natural gas; natural gas liquids; synthetic gas; oil,
petroleum, or related materials and any constituents, derivatives, or byproducts
thereof or additives thereto; or any other material, substance, waste, element
or compound (including any product) regulated pursuant to any Environmental Law,
including, without limitation, substances defined as “hazardous substances,”
“hazardous materials,” “contaminants,” “pollutants,” “hazardous wastes,” “toxic
substances,” “solid waste,” or “extremely hazardous substances” in (i) CERCLA,
(ii) the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.,
(iii) the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq., (iv) the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251 et seq., (v) the Clean Air Act, 42 U.S.C. Section 7401 et seq.,
(vi) the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., (vii) the
Safe Drinking Water Act, 42 U.S.C. Section 300f et seq., or (viii) foreign,
state, local or municipal law.


10

--------------------------------------------------------------------------------

Exhibit 10.1


“Indebtedness” of any Person means (without duplication) (a) Debt for Borrowed
Money, (b) obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business which are not overdue, (c) all obligations, contingent or
otherwise, of such Person in respect of any letters of credit, bankers’
acceptances or interest rate, currency or commodity swap, cap or floor
arrangements, (d) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (e) all amounts payable
by such Person in connection with mandatory redemptions or repurchases of
preferred stock, and (f) obligations of such Person under direct or indirect
guarantees in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (e) above.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 11.03.
“Index Debt” means the senior unsecured long-term debt securities of the
Borrower, without third-party credit enhancement provided by a Person other than
the Guarantor.
“Ineligible Institution” has the meaning assigned to such term in Section
11.04(b).
“Information” has the meaning set forth in Section 11.12.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of all vested and unvested accrued benefits under such Plan
exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan using
actuarial assumptions used in determining such Plan’s target normal cost for
purposes of Section 430(b) of the Code.
“Interest Election Request” means a request by the Borrower to convert or
continue all or a portion of any Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, the day
that is three months after the first day of such Interest Period and (c) with
respect to any Loan, the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower


11

--------------------------------------------------------------------------------

Exhibit 10.1


may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made, and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Lenders” means the Persons listed on Schedule 2.01, including any such Person
identified thereon or in the signature pages hereto as a Lead Arranger, and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the interest rate per annum determined by the Administrative
Agent equal to the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or, if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page), the rate which is quoted by another source reasonably
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market (for purposes of this definition,
an "Alternate Source"), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the London
interbank offered rate for U.S. dollars for an amount comparable to such
Eurodollar Borrowing and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate reasonably determined by the Administrative Agent at
such time (which determination shall be conclusive and binding absent manifest
error)); provided that, if the LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14. The Administrative Agent shall give prompt
notice to the Borrower of the LIBO Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive and binding absent manifest
error.
“Lien” has the meaning set forth in Section 6.01(a).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means margin stock within the meaning of Regulations U and X
issued by the Board.


12

--------------------------------------------------------------------------------

Exhibit 10.1


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of the
Guarantor and its Subsidiaries taken as a whole; (b) the validity or
enforceability of any of Credit Documents or the rights, remedies and benefits
available to the Administrative Agent and the Lenders thereunder; or (c) the
ability of the Borrower or the Guarantor to consummate the Transactions.
“Material Subsidiary” means at any time the Borrower, NIPSCO and each Subsidiary
of the Guarantor, other than the Borrower and NIPSCO, in respect of which:
the Guarantor’s and its other Subsidiaries’ investments in and advances to such
Subsidiary and its Subsidiaries exceed 10% of the consolidated total assets of
the Guarantor and its Subsidiaries taken as a whole, as of the end of the most
recent fiscal year; or
the Guarantor’s and its other Subsidiaries’ proportionate interest in the total
assets (after intercompany eliminations) of such Subsidiary and its Subsidiaries
exceeds 10% of the consolidated total assets of the Guarantor and its
Subsidiaries as of the end of the most recent fiscal year; or
(a)the Guarantor’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated income of the Guarantor and its
Subsidiaries for the most recent fiscal year.
“Maturity Date” means the earlier of (a) March 29, 2019 and (b) the date upon
which (i) the Commitments are terminated if not previously expired and (ii)
amounts payable under this Agreement are accelerated pursuant to Section 8.01 or
otherwise.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA and to which the Guarantor or an
ERISA Affiliate makes, or is required to make, contributions or otherwise has
any liability (including contingent liability).
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Guarantor or an ERISA Affiliate and at least one Person other than the Guarantor
and its ERISA Affiliates, or (b) was so maintained and in respect of which the
Guarantor or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event that such plan has been or were to be terminated.
“NIPSCO” means Northern Indiana Public Service Company, an Indiana corporation.


13

--------------------------------------------------------------------------------

Exhibit 10.1


“Non-Recourse Debt” means Indebtedness of the Guarantor or any of its
Subsidiaries which is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets or (b) if such assets are (or are to be) held by a
Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.
“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing and whenever incurred
(including, without limitation, after the commencement of any bankruptcy
proceeding), owing to the Administrative Agent or any Lender pursuant to the
terms of this Agreement or any other Credit Document.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means any and all present or future stamp, documentary or similar
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.
“Outstanding Loans” means, as to any Lender at any time, the aggregate principal
amount of all Loans made or maintained by such Lender then outstanding.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 11.04.
“Participant Register” has the meaning set forth in Section 11.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of


14

--------------------------------------------------------------------------------

Exhibit 10.1


ERISA, and in respect of which the Guarantor or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Pricing Grid” means the pricing grid attached hereto as Annex A.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC Bank, National Association as its prime rate in effect at its
principal office in Pittsburgh, Pennsylvania; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Project” means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility (including, without limitation, a
cogeneration facility)), a gas production, transportation or distribution
facility, or a minerals extraction, processing or distribution facility,
together with (a) all related electric power transmission, fuel supply and fuel
transportation facilities and power supply, thermal energy supply, gas supply,
minerals supply and fuel contracts, (b) other facilities, services or goods that
are ancillary, incidental, necessary or reasonably related to the marketing,
development, construction, management, servicing, ownership or operation of such
facility, (c) contractual arrangements with customers, suppliers and contractors
in respect of such facility, and (d) any infrastructure facility related to such
facility, including, without limitation, for the treatment or management of
waste water or the treatment or remediation of waste, pollution or potential
pollutants.
“Project Financing” means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Guarantor or any of its other Subsidiaries other than (x) recourse to the
Capital Stock in any such Project Financing Subsidiary, and (y) recourse
pursuant to a Contingent Guaranty.
“Project Financing Subsidiary” means any Subsidiary of the Guarantor (a) that
(i) is not a Material Subsidiary, and (ii) whose principal purpose is to develop
a Project and activities incidental thereto (including, without limitation, the
financing and operation of such Project), or to become a partner, member or
other equity participant in a partnership, limited liability company or other
entity having such a principal purpose, and (b) substantially all the assets of
which are limited to the assets relating to the Project being developed or
Capital Stock in such partnership, limited liability company or other entity
(and substantially all of the assets of any such partnership, limited liability
company or other entity are limited to the assets relating to such Project);
provided that such Subsidiary incurs no Indebtedness other than in respect of a
Project Financing.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Register” has the meaning set forth in Section 11.04.


15

--------------------------------------------------------------------------------

Exhibit 10.1


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, subject to the terms of Section 2.20, Lenders having
more than 50% in aggregate amount of the Commitments, or if the Commitments
shall have been terminated, of the aggregate amount of the Outstanding Loans of
all Lenders.
“Responsible Officer” of a Credit Party means any of (a) the President, the
chief financial officer, the chief accounting officer and the Treasurer of such
Credit Party and (b) any other officer of such Credit Party whose
responsibilities include monitoring compliance with this Agreement.
“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person that is the subject or
target of Sanctions, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any member state of the European
Union, or Her Majesty’s Treasury of the United Kingdom.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
the Subsidiaries of such Person.
“Substantial Subsidiaries” has the meaning set forth in Section 8.01.
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the Lenders hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority,


16

--------------------------------------------------------------------------------

Exhibit 10.1


including any interest, penalties and additions to tax imposed thereon or in
connection therewith.
“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantor of this Agreement and the Borrowing of Loans hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“Unused Fee” has the meaning assigned to such term in Section 2.12(a).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(e).
“Utility Subsidiary” means a Subsidiary of the Guarantor that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation or
other entity of which all of the outstanding shares of stock or other ownership
interests in which, other than directors’ qualifying shares (or the equivalent
thereof), are at the time directly or indirectly owned or controlled by such
Person or one or more of the Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Sections 4201, 4203 and 4205 of ERISA.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “or” shall
not be exclusive. The word “will” shall be construed to have


17

--------------------------------------------------------------------------------

Exhibit 10.1


the same meaning and effect as the word “shall”. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities. The word “regulation” shall
be construed as referring to all regulations, rules, official directives,
requests or guidelines (whether or not having the force of law) of any
Governmental Authority. Unless the context requires otherwise (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms “knowledge of”, “awareness of” and “receipt of notice
of” in relation to a Credit Party, and other similar expressions, mean knowledge
of, awareness of, or receipt of notice by, a Responsible Officer of such Credit
Party.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.


18

--------------------------------------------------------------------------------

Exhibit 10.1


Article II
THE CREDITS
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make term loans to the Borrower in
Dollars in not more than five draws from time to time during the Availability
Period, in an aggregate principal amount not to exceed such Lender’s
then-remaining Commitment at such time. Amounts repaid or prepaid in respect of
the Loans may not be reborrowed.
SECTION 2.02.    Loans and Borrowing; Request for Borrowing.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans or some combination thereof as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five Borrowings
outstanding under this Agreement.
(d)    To request a Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing; provided that, with respect to any Borrowing on
the Effective Date, the Administrative Agent shall have received a written
indemnification letter substantially consistent with the terms of Section 2.16
concurrently with such request; or (ii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing. Subject to the terms of the preceding sentence, Borrowings on the
Effective Date may be Eurodollar Borrowings. Such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit C (or such other form as shall be approved by
the Administrative Agent) signed by an Authorized Officer of the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information:


19

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing and the aggregate amount of each Type of Borrowing (if applicable);
and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.     [Intentionally Omitted].
SECTION 2.04.    [Intentionally Omitted].
SECTION 2.05.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account established and maintained by the
Borrower at the Administrative Agent’s office in New York City.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR


20

--------------------------------------------------------------------------------

Exhibit 10.1


Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.06.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type or Types specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request, subject
to Section 2.02(d)(i). Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.02 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election; provided, however, with regard to any
election pursuant to this Section 2.06 related to a Eurodollar Borrowing, notice
of election shall be delivered not later than 11:00 a.m., New York City time,
three Business Days prior to the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in substantially the form of Exhibit G (or such other
form as shall be approved by the Administrative Agent) and signed by the
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions of such
Borrowing, the portions thereof to be allocated to each resulting Type of
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


21

--------------------------------------------------------------------------------

Exhibit 10.1


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Type of Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.07.    Termination of Commitments. Unless previously terminated, the
Commitments shall (a) terminate and be reduced to zero automatically and
permanently at 5 p.m. New York City time on September 30, 2016 (after giving
effect to any Loans to be advanced on such date) or, if earlier, concurrently
with the funding of all of the Lenders’ unadvanced Commitments and (b) reduce in
an amount equal to each Lender’s Applicable Percentage of each Loan concurrently
with the funding thereof by such Lender.
SECTION 2.08.    [Reserved].
SECTION 2.09.    Optional Reduction or Termination of Commitments.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.09(a) at least five Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent.


22

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Each reduction of the Commitments pursuant to this Section 2.09 shall be
made ratably among the Lenders in accordance with their respective Commitments
immediately preceding such reduction.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loans made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The Register and the corresponding entries made in the accounts
maintained pursuant to paragraph (b) or (c) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
SECTION 2.11.    Optional Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional


23

--------------------------------------------------------------------------------

Exhibit 10.1


notice of termination of the Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Each such telephonic notice of
prepayment shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a prepayment notice in substantially the form of Exhibit
H (or such other form as shall be approved by the Administrative Agent) and
signed by the Borrower. Promptly following receipt of any such notice relating
to a Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, it being understood that the foregoing minimum
shall not apply to the prepayment in whole of the outstanding Loans of all
Lenders. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and by any amounts payable under
Section 2.16 in connection with such prepayment.
SECTION 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee (the “Unused Fees”), which shall accrue at the
applicable rate set forth under the heading “Unused Fees” on the Pricing Grid on
the average daily amount of the unused Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
all or any portion of such Commitment terminates. Accrued Unused Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which all or any portion of the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Unused Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay to the Arrangers and the Administrative Agent,
in each case, for its own account and for the account of the other Persons
entitled thereto, the fees provided for in the applicable fee letters dated
March 8, 2016, executed and delivered with respect to the term loan facility
provided for herein, in each case, in the amounts and at the times set forth
therein and in immediately available funds. All fees payable hereunder shall be
paid in immediately available funds. Fees due and paid shall not be refundable
under any circumstances.
SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before


24

--------------------------------------------------------------------------------

Exhibit 10.1


judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided above.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Commitments.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
SECTION 2.15.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar assessment or
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement described in
paragraph (e) of this Section);


25

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein; or
(iii)    subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting to or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to the Administrative Agent or such Lender, as the
case may be, such additional amount or amounts as will compensate the
Administrative Agent or such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of its holding company, if
any, as a consequence of this Agreement to a level below that which such Lender
or its holding company could have achieved but for such Change in Law (taking
into consideration its policies and the policies of its holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate it
or its holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate it or its holding company as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of its right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than ninety days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of its intention to claim compensation therefor; provided,
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the ninety day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)    The Borrower shall pay (without duplication as to amounts paid under this
Section 2.15) to each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Loan of such Lender, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the LIBO Rate for the Interest Period for


26

--------------------------------------------------------------------------------

Exhibit 10.1


such Loan from (ii) the rate obtained by dividing such LIBO Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Loan. Such additional interest determined by such Lender and notified to the
Borrower and the Administrative Agent, accompanied by the calculation of the
amount thereof, shall be conclusive and binding for all purposes absent manifest
error.
(f)    If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default,
acceleration or otherwise), (b) the conversion of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount reasonably determined by such Lender to be
equal to the excess, if any, of (x) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBO Rate for such
Interest Period, over (y) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposit from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent


27

--------------------------------------------------------------------------------

Exhibit 10.1


manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then (i) the applicable Withholding Agent shall be entitled to make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law, and (ii)
if such Tax is an Indemnified Tax, then the amount payable shall be increased as
necessary so that after making all required deductions (including deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Recipient and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes by a Credit
Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine


28

--------------------------------------------------------------------------------

Exhibit 10.1


whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(e)(ii)(A)
and (ii)(B) and Section 2.17(f) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)     executed copies of IRS Form W-8ECI;
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or


29

--------------------------------------------------------------------------------

Exhibit 10.1


(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(f)    If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Each Lender agrees that if any documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including


30

--------------------------------------------------------------------------------

Exhibit 10.1


by the payment of additional amounts pursuant to this Section 2.17), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.17(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)    For purposes of this Section 2.17, the term “applicable law” includes
FATCA.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or under Section 2.15, 2.16, 2.17 or
11.03, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office listed in Section
11.01(b), except that payments pursuant to Sections 2.15, 2.16, 2.17 and 11.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Obligations owing to it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of such


31

--------------------------------------------------------------------------------

Exhibit 10.1


Obligations and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of, or other Obligations
owing to, other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans or other
Obligations, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Guarantor, the Borrower or any other Subsidiary
or Affiliate of the Guarantor (as to which the provisions of this paragraph
shall apply). The Borrower and the Guarantor consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and the Guarantor rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower or the affected Guarantor in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f)    None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Anti-Corruption Laws or Sanctions.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    Any Lender claiming reimbursement or compensation from the Borrower under
either of Sections 2.15 and 2.17 for any losses, costs or other liabilities
shall use reasonable efforts (including, without limitation, reasonable efforts
to designate a different lending office of such Lender for funding or booking
its Loans or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates) to mitigate the amount of such losses, costs
and other liabilities,


32

--------------------------------------------------------------------------------

Exhibit 10.1


if such efforts can be made and such mitigation can be accomplished without such
Lender suffering (i) any economic disadvantage for which such Lender does not
receive full indemnity from the Borrower under this Agreement or (ii) otherwise
be disadvantageous to such Lender.
(b)    In determining the amount of any claim for reimbursement or compensation
under Sections 2.15 and 2.17, each Lender will use reasonable methods of
calculation consistent with such methods customarily employed by such Lender in
similar situations.
(c)    Each Lender will notify the Borrower either directly or through the
Administrative Agent of any event giving rise to a claim under Section 2.15 or
Section 2.17 promptly after the occurrence thereof which notice shall be
accompanied by a certificate of such Lender setting forth in reasonable detail
the circumstances of such claim.
(d)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.04, provided that the
Administrative Agent may, in its sole discretion, elect to waive the $3,500
processing and recordation fee in connection therewith), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a); and
(b)    the Commitment and the Outstanding Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided, that this Section 2.20
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.


33

--------------------------------------------------------------------------------

Exhibit 10.1


In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Applicable Percentage of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III    
CONDITIONS
SECTION 3.01.    Conditions Precedent to the Effectiveness of this Agreement.
This Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02).
(f)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
(g)    The Lenders, the Administrative Agent, the Arrangers and each other
Person entitled to the payment of fees or the reimbursement or payment of
expenses, pursuant hereto or to certain fee letters executed and delivered with
respect to the term loan facility provided for herein, shall have received all
fees required to be paid by the Effective Date (including, without limitation,
all fees owing on the Effective Date under Section 2.12 hereof), and all
expenses for which invoices have been presented on or before the Effective Date.
(h)    The Administrative Agent shall have received certified copies of the
resolutions of the Board of Directors of each of the Guarantor and the Borrower
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental and regulatory approvals with respect to this
Agreement.
(i)    The Administrative Agent shall have received from each of the Borrower
and the Guarantor, to the extent generally available in the relevant
jurisdiction, a copy of a certificate or certificates of the Secretary of State
(or other appropriate public official) of the jurisdiction of its incorporation,
dated reasonably near the Effective Date, (i) listing the charters of the
Borrower or the Guarantor, as the case may be, and each amendment thereto on
file in such office and certifying that such amendments are the only amendments
to the Borrower’s or the Guarantor’s charter, as the case may be, on file in
such office, and (ii) stating, in the case of the Borrower, that the Borrower is
authorized to transact business under the laws of the jurisdiction of its place
of incorporation, and, in the case of the Guarantor, that the Guarantor is duly
incorporated and in good standing under the laws of the jurisdiction of its
place of incorporation.
(j)    (i) The Administrative Agent shall have received a certificate or
certificates of each of the Borrower and the Guarantor, signed on behalf of the
Borrower and the Guarantor respectively, by the Secretary, an Assistant
Secretary or a Responsible Officer thereof, dated the Effective Date,


34

--------------------------------------------------------------------------------

Exhibit 10.1


certifying as to (A) the absence of any amendments to the charter of the
Borrower or the Guarantor, as the case may be, since the date of the
certificates referred to in paragraph (d) above, (B) a true and correct copy of
the bylaws of each of the Borrower or the Guarantor, as the case may be, as in
effect on the Effective Date, (C) the absence of any proceeding for the
dissolution or liquidation of the Borrower or the Guarantor, as the case may be,
(D) the truth, in all material respects (provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by “materiality”, “Material
Adverse Effect” or similar language in the text thereof), of the representations
and warranties contained in the Credit Documents to which the Borrower or the
Guarantor is a party, as the case may be, as though made on and as of the
Effective Date and (E) the absence, as of the Effective Date, of any Default or
Event of Default; and (ii) each of such certifications shall be true.
(k)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each of the Guarantor and the Borrower
certifying the names and true signatures of the officers of Guarantor or the
Borrower, as the case may be, authorized to sign, and signing, this Agreement
and the other Credit Documents to be delivered hereunder on or before the
Effective Date.
(l)    The Administrative Agent shall have received from Schiff Hardin LLP,
counsel for the Guarantor and the Borrower, a favorable opinion, substantially
in the form of Exhibit B hereto and as to such other matters as any Lender
through the Administrative Agent may reasonably request.
(m)    The Administrative Agent and the Lenders shall have received, at least
ten Business Days prior to the Effective Date (or such later date approved by
the Administrative Agent) all documentation and other information that is
required by the regulatory authorities under the applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Act.
SECTION 3.02.    Conditions Precedent to Each Extension of Credit. The
obligation of each Lender to make any Extension of Credit (including the initial
Extension of Credit but excluding any conversion or continuation of any Loan)
shall be subject to the satisfaction (or waiver in accordance with Section
11.02) of each of the following conditions:
(a)    The representations and warranties of the Guarantor and the Borrower set
forth in this Agreement (other than the representation and warranty set forth in
Section 4.01(f)) shall be true and correct in all material respects on and as of
the date of such Extension of Credit, except to the extent that such
representations and warranties are specifically limited to a prior date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such prior date provided, that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by “materiality,” “Material
Adverse Effect” or similar language in the text thereof.
(b)    Such Extension of Credit will comply with all other applicable
requirements of Article II, including, without limitation Sections 2.01 and
2.02, as applicable.


35

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    At the time of and immediately after giving effect to such Extension of
Credit, no Default or Event of Default shall have occurred and be continuing.
(d)    The Administrative Agent shall have timely received a Borrowing Request
in accordance with Section 2.02(d).
Each Extension of Credit and the acceptance by the Borrower of the benefits
thereof shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.    Representations and Warranties of the Credit Parties. Each of
the Borrower and the Guarantor represents and warrants as follows:
(e)    Each of the Borrower and the Guarantor is a corporation duly organized,
validly existing and, in the case of the Borrower, authorized to transact
business under the laws of the State of its incorporation, and, in the case of
the Guarantor, in good standing under the laws of the State of its
incorporation.
(f)    The execution, delivery and performance by each of the Credit Parties of
the Credit Documents to which it is a party (i) are within such Credit Party’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (A) such Credit Party’s charter or by-laws, as
the case may be, or (B) any law, rule or regulation, or any material Contractual
Obligation or legal restriction, binding on or affecting such Credit Party or
any Material Subsidiary, as the case may be, and (iv) do not require the
creation of any Lien on the property of such Credit Party or any Material
Subsidiary under any Contractual Obligation binding on or affecting such Credit
Party or any Material Subsidiary.
(g)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by any Credit Party of this Agreement or any
other Credit Document to which any of them is a party, except for such as (i)
have been obtained or made and that are in full force and effect or (ii) are not
presently required under applicable law and have not yet been applied for.
(h)    Each Credit Document to which any Credit Party is a party is a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(i)    The consolidated balance sheet of the Guarantor and its Subsidiaries
dated as of December 31, 2015, and the related statements of income, statements
of cash flows and retained earnings of the Guarantor and its Subsidiaries for
the fiscal year then ended, copies of which have been made available or
furnished to each Lender, fairly present the financial condition of the


36

--------------------------------------------------------------------------------

Exhibit 10.1


Guarantor and its Subsidiaries as at such date and the results of the operations
of the Guarantor and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied.
(j)    Since December 31, 2015, there has been no material adverse change in
such condition or operations, or in the business, assets, operations, condition
(financial or otherwise) or prospects of any of the Credit Parties.
(k)    There is no pending or threatened action, proceeding or investigation
affecting such Credit Party before any court, governmental agency or other
Governmental Authority or arbitrator that (taking into account the exhaustion of
appeals) would have a Material Adverse Effect, or that (i) purports to affect
the legality, validity or enforceability of this Agreement or any promissory
notes executed pursuant hereto, or (ii) seeks to prohibit the ownership or
operation, by any Credit Party or any of their respective Material Subsidiaries,
of all or a material portion of their respective businesses or assets.
(l)    The Guarantor and its Subsidiaries, taken as a whole, do not hold or
carry Margin Stock having an aggregate value in excess of 10% of the value of
their consolidated assets, and no part of the proceeds of any Loan hereunder
will be used to buy or carry any Margin Stock.
(m)    No ERISA Event has occurred, or is reasonably expected to occur, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.
(n)    Schedule SB (Actuarial Information) to the 2014 Annual report (Form 5500
Series) for each Plan, copies of which have been filed with the Internal Revenue
Service and made available or furnished to each Lender, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule SB there has been no adverse change in such funding status which may
reasonably be expected to have a Material Adverse Effect.
(o)    Neither the Guarantor nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which may reasonably be expected to have a Material Adverse Effect.
(p)    Neither the Guarantor nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA, in either such case,
that could reasonably be expected to have a Material Adverse Effect.
(q)    No Credit Party is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(r)    Each Credit Party has filed all federal, state and other material income
tax returns required to be filed by it and has paid or caused to be paid all
taxes due for the periods covered thereby, including interest and penalties,
except for any such taxes, interest or penalties which are being contested in
good faith and by proper proceedings and in respect of which such Credit Party
has set aside adequate reserves for the payment thereof in accordance with GAAP.


37

--------------------------------------------------------------------------------

Exhibit 10.1


(s)    Each Credit Party and its Subsidiaries are and have been in compliance
with all laws (including, without limitation, all Environmental Laws), except to
the extent that any failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(t)    No Subsidiary of any Credit Party is party to, or otherwise bound by, any
agreement that prohibits such Subsidiary from making any payments, directly or
indirectly, to such Credit Party, by way of dividends, advances, repayment of
loans or advances, reimbursements of management or other intercompany charges,
expenses and accruals or other returns on investment, or any other agreement
that restricts the ability of such Subsidiary to make any payment, directly or
indirectly, to such Credit Party, other than prohibitions and restrictions
permitted to exist under Section 6.01(e).
(u)    The information, exhibits and reports furnished by the Guarantor or any
of its Subsidiaries to the Administrative Agent or to any Lender in connection
with the negotiation of, or compliance with, the Credit Documents, taken as a
whole, do not contain any material misstatement of fact and do not omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances made.
(v)    Each Credit Party and its Subsidiaries have implemented and maintain in
effect policies and procedures reasonably designed to ensure compliance by each
Credit Party and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Credit Party and its Subsidiaries and their respective officers and
employees and to the knowledge of such Credit Party and its Subsidiaries, its
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Credit Parties or
its Subsidiaries or to the knowledge of such Credit Party or its Subsidiaries,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Credit Parties, any agent of the Credit Parties or any of their
respective Subsidiaries which agent will act in any capacity in connection with
or benefit from the term loan facility established hereby, is a Sanctioned
Person. No Borrowing, use of proceeds hereunder or other Transactions will
violate Anti-Corruption Laws or applicable Sanctions.
ARTICLE V    
AFFIRMATIVE COVENANTS
SECTION 5.01.    Affirmative Covenants.     So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, interest or fees payable
hereunder shall remain unpaid, each of the Credit Parties will, unless the
Required Lenders shall otherwise consent in writing:
(a)    Compliance with Laws, Etc. (i) Comply, and cause each of its Subsidiaries
to comply, in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, any of the foregoing relating to
employee health and safety or public utilities and all Environmental Laws),
unless the failure to so comply could not reasonably be expected to have a
Material Adverse Effect and (ii) maintain in effect and enforce policies and
procedures reasonably


38

--------------------------------------------------------------------------------

Exhibit 10.1


designed to ensure compliance by each Credit Party and its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
(b)    Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its material properties
which are used in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, if the failure to do so could
reasonably be expected to have a Material Adverse Effect.
(c)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) except to the extent the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, all taxes, assessments and governmental
charges or levies imposed upon it or upon its property, and (ii) all legal
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that neither any Credit Party nor any of its Subsidiaries shall be
required to pay or discharge any such tax, assessment, charge or claim which is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained.
(d)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually obtained by
companies engaged in similar businesses of comparable size and financial
strength and owning similar properties in the same general areas in which such
Credit Party or such Subsidiary operates, or, to the extent such Credit Party or
Subsidiary deems it reasonably prudent to do so, through its own program of
self-insurance.
(e)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each Material Subsidiary to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises, except as otherwise
permitted under this Agreement; provided that no such Person shall be required
to preserve any right or franchise with respect to which the Board of Directors
of such Person has determined that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to any Credit Party or
the Lenders.
(f)    Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, on not less than five Business Days’ notice (which notice shall be
required only so long as no Default shall be occurred and be continuing), to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Credit Party or any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Credit Parties and
their respective Subsidiaries with any of their respective officers and with
their independent certified public accountants; subject, however, in all cases
to the imposition of such conditions as the affected Credit Party or Subsidiary
shall deem necessary based on reasonable considerations of safety and security
and provided that so long as no Default or Event of Default shall have occurred
and be continuing, each Lender will be limited to one visit each year.
(g)    Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all material financial


39

--------------------------------------------------------------------------------

Exhibit 10.1


transactions and the assets and business of each of the Credit Parties and each
of their respective Subsidiaries, and (ii) maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with generally accepted accounting principles consistently applied.
(h)    Reporting Requirements. Deliver to the Administrative Agent for
distribution to the Lenders:
(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Guarantor (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), commencing with the fiscal quarter ending March 31, 2016,
balance sheets and cash flow statements of the Guarantor and its Consolidated
Subsidiaries in comparative form as of the end of such quarter and statements of
income and statements of common shareholders’ equity of the Guarantor and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year of the Guarantor and ending with the end of such quarter, each
prepared in accordance with generally accepted accounting principles
consistently applied, subject to normal year-end audit adjustments, certified by
the chief financial officer of the Guarantor.
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Guarantor (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), commencing with the
fiscal year ending December 31, 2016, a copy of the audit report for such year
for the Guarantor and its Consolidated Subsidiaries containing balance sheets
and cash flow statements of the Guarantor and its Consolidated Subsidiaries and
statements of income and statements of common shareholders’ equity of the
Guarantor and its Consolidated Subsidiaries for such year prepared in accordance
with generally accepted accounting principles consistently applied as reported
on by independent certified public accountants of recognized national standing
acceptable to the Required Lenders, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards;
(iii)    concurrently with the delivery of financial statements pursuant to
clauses (i) and (ii) above or the notice relating thereto contemplated by the
final sentence of this Section 5.01(h), a certificate of a senior financial
officer of each of the Guarantor and the Borrower (A) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Guarantor or the Borrower,
as the case may be, has taken and proposes to take with respect thereto), and
(B) in the case of the certificate relating to the Guarantor, setting forth
calculations, in reasonable detail, establishing Borrower’s compliance, as at
the end of such fiscal quarter, with the financial covenant contained in
Article VII;
(iv)    as soon as possible and in any event within five days after the
occurrence of each Default or Event of Default continuing on the date of such
statement, a statement of


40

--------------------------------------------------------------------------------

Exhibit 10.1


the chief financial officer of the Borrower setting forth details of such Event
of Default or event and the action which the Borrower has taken and proposes to
take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all reports which
the Guarantor sends to its stockholders, and copies of all reports and
registration statements (other than registration statements filed on Form S‑8)
that the Guarantor, the Borrower or any Subsidiary of the Guarantor or the
Borrower, files with the Securities and Exchange Commission;
(vi)    promptly and in any event within 10 days after the Guarantor knows or
has reason to know that any material ERISA Event has occurred, a statement of
the chief financial officer of the Borrower describing such ERISA Event and the
action, if any, which the Guarantor or any affected ERISA Affiliate proposes to
take with respect thereto;
(vii)    promptly and in any event within two Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate), copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
(viii)    promptly and in any event within five Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate) from the sponsor of a Multiemployer
Plan, a copy of each notice received by the Guarantor or any ERISA Affiliate
concerning (A) the imposition on the Guarantor or any ERISA Affiliate of
material Withdrawal Liability by a Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any Multiemployer Plan
or (C) the amount of liability incurred, or which may be incurred, by the
Guarantor or any ERISA Affiliate in connection with any event described in
clause (A) or (B) above;
(ix)    promptly after the Guarantor has knowledge of the commencement thereof,
notice of any actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Guarantor or any Material Subsidiary of the type
described in Section 4.01(g);
(x)    promptly after the Guarantor or the Borrower knows of any change in the
rating of the Index Debt by S&P or Moody’s, a notice of such changed rating; and
(xi)    such other information respecting the condition or operations, financial
or otherwise, of the Guarantor or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request.
Notwithstanding the foregoing, the Credit Parties’ obligations to deliver the
documents or information required under any of clauses (i), (ii) and (v) above
shall be deemed to be satisfied upon (x) the relevant documents or information
being publicly available on the Guarantor’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such
clause, and (y) the delivery by the Guarantor or the Borrower of notice to the
Administrative


41

--------------------------------------------------------------------------------

Exhibit 10.1


Agent for distribution to the Lenders, within the time period required by such
clause, that such documents or information are so available.
(i)    Use of Proceeds. Use the proceeds of the Loans hereunder for capital
expenditures, working capital and other general corporate purposes, including
refinancing of existing indebtedness and not request any Borrowing, nor use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
directly or indirectly (i) for the purpose of funding, financing or facilitating
any acquisition for which the Board of Directors of the Person to be acquired
(or whose assets are to be acquired) shall have indicated publicly its
opposition to the consummation of such acquisition (which opposition has not
been publicly withdrawn), (ii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (iii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iv) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
(j)    Ratings. At all times maintain ratings by both Moody’s and S&P with
respect to the Index Debt.
ARTICLE VI    
NEGATIVE COVENANTS
SECTION 6.01.    Negative Covenants.    So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, interest or fees payable
hereunder shall remain unpaid, no Credit Party will, without the written consent
of the Required Lenders:
(c)    Limitation on Liens. Create or suffer to exist, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to create or suffer to exist, any
lien, security interest, or other charge or encumbrance (collectively, “Liens”)
upon or with respect to any of its properties, whether now owned or hereafter
acquired, or collaterally assign for security purposes, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to so assign any right to receive
income in each case to secure or provide for or guarantee the payment of Debt
for Borrowed Money of any Person, without in any such case effectively securing,
prior to or concurrently with the creation, issuance, assumption or guaranty of
any such Debt for Borrowed Money, the Obligations (together with, if the
Guarantor shall so determine, any other Debt for Borrowed Money of or guaranteed
by the Guarantor or any of its Subsidiaries ranking equally with the Loans and
then existing or thereafter created) equally and ratably with (or prior to) such
Debt for Borrowed Money; provided, however, that the foregoing restrictions
shall not apply to or prevent the creation or existence of:
(i)    (A) Liens on any property acquired, constructed or improved by the
Guarantor or any of its Subsidiaries (other than a Utility Subsidiary) after the
date of this Agreement that are created or assumed prior to, contemporaneously
with, or within 180 days after, such acquisition or completion of such
construction or improvement, to secure or provide for the payment of all or any
part of the purchase price of such property or the cost of such construction or
improvement; or (B) in addition to Liens contemplated by clauses (ii) and (iii)
below, Liens on any property existing at the time of acquisition thereof,


42

--------------------------------------------------------------------------------

Exhibit 10.1


provided that the Liens shall not apply to any property theretofore owned by the
Guarantor or any such Subsidiary other than, in the case of any such
construction or improvement, (1) unimproved real property on which the property
so constructed or the improvement is located, (2) other property (or
improvements thereon) that is an improvement to or is acquired or constructed
for specific use with such acquired or constructed property (or improvement
thereof), and (3) any rights and interests (A) under any agreements or other
documents relating to, or (B) appurtenant to, the property being so constructed
or improved or such other property;
(ii)    existing Liens on any property or indebtedness of a corporation that is
merged with or into or consolidated with any Credit Party or any of its
Subsidiaries; provided that such Lien was not created in contemplation of such
merger or consolidation;
(iii)    Liens on any property or indebtedness of a corporation existing at the
time such corporation becomes a Subsidiary of any Credit Party; provided that
such Lien was not created in contemplation of such occurrence;
(iv)    Liens to secure Debt for Borrowed Money of a Subsidiary of a Credit
Party to a Credit Party or to another Subsidiary of the Guarantor;
(v)    Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt for Borrowed Money
incurred for the purpose of financing all or any part of the purchase price of
the cost of constructing or improving the property subject to such Liens,
including, without limitation, Liens to secure Debt for Borrowed Money of the
pollution control or industrial revenue bond type;
(vi)    Liens on any property (including any natural gas, oil or other mineral
property) to secure all or part of the cost of exploration, drilling or
development thereof or to secure Debt for Borrowed Money incurred to provide
funds for any such purpose;
(vii)    Liens existing on the date of this Agreement;
(viii)    Liens for the sole purposes of extending, renewing or replacing in
whole or in part Debt for Borrowed Money secured by any Lien referred to in the
foregoing clauses (i) through (vii), inclusive, or this clause (viii); provided,
however, that the principal amount of Debt for Borrowed Money secured thereby
shall not exceed the principal amount of Debt for Borrowed Money so secured at
the time of such extension, renewal or replacement (which, for purposes of this
limitation as it applies to a synthetic lease, shall be deemed to be (x) the
lessor’s original cost of the property subject to such lease at the time of
extension, renewal or replacement, less (y) the aggregate amount of all prior
payments under such lease allocated pursuant to the terms of such lease to
reduce the principal amount of the lessor’s investment, and borrowings by the
lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property


43

--------------------------------------------------------------------------------

Exhibit 10.1


or indebtedness which secured the Lien so extended, renewed or replaced (plus
improvements on such property);
(ix)    Liens on any property or assets of a Project Financing Subsidiary, or on
any Capital Stock in a Project Financing Subsidiary, in either such case, that
secure only a Project Financing or a Contingent Guaranty that supports a Project
Financing; or
(x)    Any Lien, other than a Lien described in any of the foregoing clauses (i)
through (ix), inclusive, to the extent that it secures Debt for Borrowed Money,
or guaranties thereof, the outstanding principal balance of which at the time of
creation of such Lien, when added to the aggregate principal balance of all Debt
for Borrowed Money secured by Liens incurred under this clause (x) then
outstanding, does not exceed $150,000,000.
If at any time any Credit Party or any of its Subsidiaries shall create, issue,
assume or guaranty any Debt for Borrowed Money secured by any Lien and the first
paragraph of this Section 6.01(a) requires that the Loans be secured equally and
ratably with such Debt for Borrowed Money, the Borrower shall promptly deliver
to the Administrative Agent and each Lender:
(1)    a certificate of a duly authorized officer of the Borrower stating that
the covenant contained in the first paragraph of this Section 6.01(a) has been
complied with; and
(2)    an opinion of counsel acceptable to the Required Lenders to the effect
that such covenant has been complied with and that all documents executed by any
Credit Party or any of its Subsidiaries in the performance of such covenant
comply with the requirements of such covenant.
(d)    Mergers, Etc. Merge or consolidate with or into, or, except in a
transaction permitted under paragraph (c) of this Section, convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or permit any of its Subsidiaries to do so,
except that:
(v)    any Subsidiary of the Guarantor (other than the Borrower) may merge or
consolidate with or transfer assets to or acquire assets from any other
Subsidiary of the Guarantor; provided that in the case of any such merger,
consolidation, or transfer of assets to which NIPSCO is a party, the continuing
or surviving Person shall be a Wholly-Owned Subsidiary of the Guarantor; and
(vi)    the Borrower may merge or consolidate with, or transfer assets to, or
acquire assets from, any other Wholly-Owned Subsidiary of the Guarantor,
provided, that in the case of any such merger or consolidation to which the
Borrower is not the surviving Person, or transfer of all or substantially all of
the assets of the Borrower to any other Wholly-Owned Subsidiary of the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended), (B)


44

--------------------------------------------------------------------------------

Exhibit 10.1


such surviving Person or transferee, as applicable, shall have assumed all of
the obligations of the Borrower under and in respect of the Credit Documents by
written instrument satisfactory to the Administrative Agent and its counsel in
their reasonable discretion, accompanied by such opinions of counsel and other
supporting documents as they may reasonably require and (C) such surviving
Person or transferee, as applicable, shall be organized under the laws of the
United States or any state thereof; and
(vii)    any Subsidiary of the Guarantor may merge into the Guarantor or the
Borrower or transfer assets to the Borrower or the Guarantor; provided that in
the case of any merger or consolidation of the Borrower into the Guarantor or
transfer of all or substantially all of the assets of the Borrower to the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended) and (B) the Guarantor shall have assumed all
of the obligations of the Borrower under and in respect of the Credit Documents
by written instrument satisfactory to the Administrative Agent and its counsel
in their reasonable discretion, accompanied by such opinions of counsel and
other supporting documents as they may reasonably require; and
(viii)    the Guarantor or any Subsidiary of the Guarantor may merge, or
consolidate with or transfer all or substantially all of its assets to any other
Person; provided that in each case under this clause (iii), immediately after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing (determined, for purposes of compliance with Article VII after giving
effect to such transaction, on a pro forma basis as if such transaction had
occurred on the last day of the Guarantor’s fiscal quarter then most recently
ended); (B) in the case of any such merger, consolidation or transfer of assets
to which the Borrower is a party, the Borrower shall be the continuing or
surviving corporation; (C) in the case of any such merger, consolidation, or
transfer of assets to which NIPSCO is a party, NIPSCO shall be the continuing or
surviving corporation and shall be a Wholly-Owned Subsidiary of the Guarantor;
(D) in the case of any such merger, consolidation or transfer of assets to which
the Guarantor is a party, the Guarantor shall be the continuing or surviving
corporation; and (E) the Index Debt shall be rated at least BBB- by S&P and at
least Baa3 by Moody’s.
(e)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of their respective Subsidiaries to sell, lease, transfer or
otherwise dispose of (other than in connection with a transaction authorized by
paragraph (b) of this Section) any substantial part of its assets; provided that
the foregoing shall not prohibit (i) the realization on a Lien permitted to
exist under Section 6.01(a); (ii) any such sale, conveyance, lease, transfer or
other disposition that (A) (1) is for a price not materially less than the fair
market value of such assets, (2) would not materially impair the ability of any
Credit Party to perform its obligations under this Agreement and (3) together
with all other such sales, conveyances, leases, transfers and other
dispositions, would have no Material Adverse Effect, or (B) would not result in
the sale, lease, transfer or other disposition, in the aggregate, of more than
10% of the consolidated total assets of the Guarantor and its Subsidiaries,
determined in accordance with GAAP, on December 31, 2015.


45

--------------------------------------------------------------------------------

Exhibit 10.1


(f)    Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in a Material Adverse Effect or (ii) permit
to exist any occurrence of any Reportable Event (as defined in Title IV of
ERISA), or any other event or condition, that presents a material (in the
reasonable opinion of the Required Lenders) risk of such a termination by the
PBGC of any Plan, if such termination could reasonably be expected to have a
Material Adverse Effect.
(g)    Certain Restrictions. Permit any of its Subsidiaries (other than, in the
case of the Guarantor, the Borrower) to enter into or permit to exist any
agreement that by its terms prohibits such Subsidiary from making any payments,
directly or indirectly, to such Credit Party by way of dividends, advances,
repayment of loans or advances, reimbursements of management or other
intercompany charges, expenses and accruals or other returns on investment, or
any other agreement that restricts the ability of such Subsidiary to make any
payment, directly or indirectly, to such Credit Party; provided that the
foregoing shall not apply to prohibitions and restrictions (i) imposed by
applicable law, (ii) (A) imposed under an agreement in existence on the date of
this Agreement, and (B) described on Schedule 6.01(e), (iii) existing with
respect to a Subsidiary on the date it becomes a Subsidiary that are not created
in contemplation thereof (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such prohibition or
restriction), (iv) contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such prohibitions or restrictions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) imposed on a Project Financing Subsidiary in connection with a Project
Financing, or (vi) that could not reasonably be expected to have a Material
Adverse Effect.
ARTICLE VII    
FINANCIAL COVENANT
So long as any Lender shall have any Commitment hereunder or any principal of
any Loan, interest or fees payable hereunder shall remain unpaid, the Guarantor
shall maintain a Debt to Capitalization Ratio of not more than 0.70 to 1.00.
ARTICLE VIII    
EVENTS OF DEFAULT
SECTION 8.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable or shall fail to pay any interest, fees or other amounts
hereunder within three Business Days after when the same becomes due and
payable; or
(b)    Any representation or warranty made by any Credit Party in any Credit
Document or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect (or any
such representation or warranty that was otherwise qualified by materiality
shall prove to have been false or misleading in any respect) when made; or


46

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e), 5.01(f), 5.01(h) (other than clause (y)
of the last paragraph thereof), 5.01(i), 6.01 or Article VII; or
(d)    Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in any Credit Document on its part to be performed or
observed (other than one identified in paragraph (a), (b) or (c) above) if the
failure to perform or observe such other term, covenant or agreement shall
remain unremedied for thirty days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
(e)    The Guarantor, the Borrower or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest on any Indebtedness
(excluding Non-Recourse Debt) which is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding the Loans) of the Guarantor,
the Borrower or such Subsidiary, as the case may be, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the scheduled maturity of such Indebtedness; or any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or
(f)    Any Credit Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Credit Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against any Credit Party (but not instituted by any Credit Party),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, any Credit Party or
for any substantial part of its property) shall occur; or any Credit Party shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (f); or
(g)    One or more Subsidiaries of the Guarantor (other than the Borrower) in
which the aggregate sum of (i) the amounts invested by the Guarantor and its
other Subsidiaries in the aggregate, by way of purchases of Capital Stock,
Capital Leases, loans or otherwise, and (ii) the amount of recourse, whether
contractual or as a matter of law (but excluding Non-Recourse Debt), available
to creditors of such Subsidiary or Subsidiaries against the Guarantor or any of
its other Subsidiaries, is $100,000,000 or more (collectively, “Substantial
Subsidiaries”) shall generally not


47

--------------------------------------------------------------------------------

Exhibit 10.1


pay their respective debts as such debts become due, or shall admit in writing
their respective inability to pay their debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against Substantial Subsidiaries seeking to adjudicate them bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of them or their respective debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for them or for any
substantial part of their respective property and, in the case of any such
proceeding instituted against Substantial Subsidiaries (but not instituted by
the Guarantor or any Subsidiary of the Guarantor), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, the Substantial Subsidiaries or for any substantial
part of their respective property) shall occur; or Substantial Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this paragraph (g); or
(h)    Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Borrower, the Guarantor or any of its other
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
(i)    Any ERISA Event shall have occurred with respect to a Plan and, 30 days
after notice thereof shall have been given to the Guarantor or the Borrower by
the Administrative Agent, (i) such ERISA Event shall still exist and (ii) the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or, in the
case of a Plan with respect to which an ERISA Event described in clauses (c)
through (e) of the definition of ERISA Event shall have occurred and then exist,
the liability related thereto) is equal to or greater than $10,000,000 (when
aggregated with paragraphs (j), (k) and (l) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
(j)    The Guarantor or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Guarantor and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum (in either case, when aggregated with paragraphs (i), (k) and (l) of
this Section), and a Material Adverse Effect could reasonably be expected to
occur as a result thereof; or
(k)    The Guarantor or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Guarantor and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts


48

--------------------------------------------------------------------------------

Exhibit 10.1


contributed to such Multiemployer Plans for the respective plan year of each
such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000 (when
aggregated with paragraphs (i), (j) and (l) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
(l)    The Guarantor or any ERISA Affiliate shall have committed a failure
described in Section 303(k)(1) of ERISA and the amount determined under
Section 303(k)(3) of ERISA is equal to or greater than $10,000,000 (when
aggregated with paragraphs (i), (j) and (k) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
(m)    Any provision of the Credit Documents shall be held by a court of
competent jurisdiction to be invalid or unenforceable against any Credit Party
purported to be bound thereby, or any Credit Party shall so assert in writing;
or
(n)    Any Change of Control shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitment of each Lender to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request or with the consent of the
Required Lenders, by notice to the Borrower, declare all amounts payable under
this Agreement to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event of an actual or deemed entry of an order
for relief with respect to any Credit Party under the Federal Bankruptcy Code,
(1) the Commitment of each Lender hereunder shall automatically be terminated
and (2) all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
ARTICLE IX    
THE ADMINISTRATIVE AGENT
SECTION 9.01.    The Administrative Agent.
(a)    Each of the Lenders hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or any of such Credit Party’s
Subsidiaries or other Affiliates thereof as if it were not the Administrative
Agent hereunder.
(c)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall


49

--------------------------------------------------------------------------------

Exhibit 10.1


not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (iii) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, the Guarantor or
any of its other Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or, if applicable,
all of the Lenders) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement, (2) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (3) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (4) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (5) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent and the conformity thereof to such express requirement.
(d)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Credit Party) independent accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(e)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the term loan facility provided
for herein as well as activities as Administrative Agent.
(f)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Credit Parties. Upon any such resignation,
the Required Lenders shall have the right, with the consent of the Borrower
(which consent shall not unreasonably be withheld), to appoint a successor;
provided that no such consent of the Borrower shall be required if an Event of
Default


50

--------------------------------------------------------------------------------

Exhibit 10.1


has occurred and is continuing. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, in any event having total assets in
excess of $500,000,000 and who shall serve until such time, if any, as an Agent
shall have been appointed as provided above. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
(g)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
(h)    No Lender identified in this Agreement as a “Lead Arranger”,
“Documentation Agent” or “Syndication Agent”, or that is given any other title
hereunder other than “Administrative Agent”, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the generality of the
foregoing, no Lender so identified as a “Lead Arranger”, “Documentation Agent”
or “Syndication Agent” or that is given any other title hereunder, shall have,
or be deemed to have, any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
(i)    Notwithstanding anything to the contrary herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and in the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.18(c)) or (iiii) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a Bankruptcy Event
relative to any Credit Party; and provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then


51

--------------------------------------------------------------------------------

Exhibit 10.1


(A) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.01 and (B) in addition to the matters
set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
to Section 2.18(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.
(j)    Each Lender acknowledges and agrees that the Loans made by it hereunder
are commercial loans and not investments in a business enterprise or
securities.  Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business
and  has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
ARTICLE X    
GUARANTY
SECTION 10.01.    The Guaranty.
(d)    The Guarantor, as primary obligor and not merely as a surety, hereby
irrevocably, absolutely and unconditionally guarantees to the Administrative
Agent and the Lenders and each of their respective successors, endorsees,
transferees and assigns (each a “Beneficiary” and collectively, the
“Beneficiaries”) the prompt and complete payment by the Borrower, as and when
due and payable, of the Obligations, in accordance with the terms of the Credit
Documents. The provisions of this Article X are sometimes referred to
hereinafter as the “Guaranty”.
(e)    The Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Credit Documents, regardless of any
law now or hereafter in effect in any jurisdiction affecting any such terms or
the rights of the Beneficiaries with respect thereto. The obligations and
liabilities of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of any
of the Obligations or any Credit Document, or any delay, failure or omission to
enforce or agreement not to enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise of any right with
respect to the foregoing (including, in each case, without limitation, as a
result of the insolvency, bankruptcy or reorganization of any Beneficiary, the
Borrower or any other Person); (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or consent to any departure from the Credit
Documents or any agreement or instrument relating thereto; (iii) any exchange or
release of, or non-perfection of any Lien on or in any collateral, or any
release, amendment or waiver of, or consent


52

--------------------------------------------------------------------------------

Exhibit 10.1


to any departure from, any other guaranty of, or agreement granting security
for, all or any of the Obligations; (iv) any claim, set-off, counterclaim,
defense or other rights that the Guarantor may have at any time and from time to
time against any Beneficiary or any other Person, whether in connection with
this Transaction or any unrelated transaction; or (v) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other guarantor or surety in respect of the Obligations or the
Guarantor in respect hereof.
(f)    The Guaranty provided for herein (i) is a guaranty of payment and not of
collection; (ii) is a continuing guaranty and shall remain in full force and
effect until the Commitments have been terminated and the Obligations have been
paid in full in cash; and (iii) shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be returned by any
Beneficiary upon or as a result of the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or otherwise, all as though such
payment had not been made.
(g)    The obligations and liabilities of the Guarantor hereunder shall not be
conditioned or contingent upon the pursuit by any Beneficiary or any other
Person at any time of any right or remedy against the Borrower or any other
Person that may be or become liable in respect of all or any part of the
Obligations or against any collateral security or guaranty therefor or right of
setoff with respect thereto.
(h)    The Guarantor hereby consents that, without the necessity of any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by any Beneficiary may be rescinded by such Beneficiary and any of the
Obligations continued after such rescission.
(i)    The Guarantor’s obligations under this Guaranty shall be unconditional,
irrespective of any lack of capacity of the Borrower or any lack of validity or
enforceability of any other provision of this Agreement or any other Credit
Document, and this Guaranty shall not be affected in any way by any variation,
extension, waiver, compromise or release of any or all of the Obligations or of
any security or guaranty from time to time therefor.
(j)    The obligations of the Guarantor under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of the Borrower or any similar proceedings or actions, or by any
defense the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding or action.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts and obligations that constitute the Obligations and
would be owed by the Borrower, but for the fact that they are unenforceable or
not allowable due to the existence of any such proceeding or action.
SECTION 10.02.    Waivers.


53

--------------------------------------------------------------------------------

Exhibit 10.1


(f)    The Guarantor hereby unconditionally waives: (i) promptness and
diligence; (ii) notice of or proof of reliance by the Administrative Agent or
the Lenders upon this Guaranty or acceptance of this Guaranty; (iii) notice of
the incurrence of any Obligation by the Borrower or the renewal, extension or
accrual of any Obligation or of any circumstances affecting the Borrower’s
financial condition or ability to perform the Obligations; (iv) notice of any
actions taken by the Beneficiaries or the Borrower or any other Person under any
Credit Document or any other agreement or instrument relating thereto; (v) all
other notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the Obligations, of the obligations of the
Guarantor hereunder or under any other Credit Document, the omission of or delay
in which, but for the provisions of this Section 10 might constitute grounds for
relieving the Guarantor of its obligations hereunder; (vi) any requirement that
the Beneficiaries protect, secure, perfect or insure any Lien or any property
subject thereto, or exhaust any right or take any action against the Borrower or
any other Person or any collateral; and (vii) each other circumstance, other
than payment of the Obligations in full, that might otherwise result in a
discharge or exoneration of, or constitute a defense to, the Guarantor’s
obligations hereunder.
(g)    No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or under any Credit
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Credit Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. This Guaranty is in
addition to and not in limitation of any other rights, remedies, powers and
privileges the Beneficiaries may have by virtue of any other instrument or
agreement heretofore, contemporaneously herewith or hereafter executed by the
Guarantor or any other Person or by applicable law or otherwise. All rights,
remedies, powers and privileges of the Beneficiaries shall be cumulative and may
be exercised singly or concurrently. The rights, remedies, powers and privileges
of the Beneficiaries under this Guaranty against the Guarantor are not
conditional or contingent on any attempt by the Beneficiaries to exercise any of
their rights, remedies, powers or privileges against any other guarantor or
surety or under the Credit Documents or any other agreement or instrument
relating thereto against the Borrower or against any other Person.
(h)    The Guarantor hereby acknowledges and agrees that, until the Commitments
have been terminated and all of the Obligations have been paid in full in cash,
under no circumstances shall it be entitled to be subrogated to any rights of
any Beneficiary in respect of the Obligations performed by it hereunder or
otherwise, and the Guarantor hereby expressly and irrevocably waives, until the
Commitments have been terminated and all of the Obligations have been paid in
full in cash, (i) each and every such right of subrogation and any claims,
reimbursements, right or right of action relating thereto (howsoever arising),
and (ii) each and every right to contribution, indemnification, set-off or
reimbursement, whether from the Borrower or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, and whether arising
by contract or operation of law or otherwise by reason of the Guarantor’s
execution, delivery or performance of this Guaranty.
(i)    The Guarantor represents and warrants that it has established adequate
means of keeping itself informed of the Borrower’s financial condition and of
other circumstances affecting the


54

--------------------------------------------------------------------------------

Exhibit 10.1


Borrower’s ability to perform the Obligations, and agrees that neither the
Administrative Agent nor any Lender shall have any obligation to provide to the
Guarantor any information it may have, or hereafter receive, in respect of the
Borrower.
ARTICLE XI    
MISCELLANEOUS
SECTION 11.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(j)    if to any Credit Party, to it at:
801 East 86th Avenue
Merrillville, IN 46410
Attention: Chief Financial Officer and Treasurer
Telecopier: (219) 647-6100;


with a copy to such Credit Party at:


290 West Nationwide Boulevard
Columbus, OH 43215
Attention: Assistant Treasurer
Telecopier: (614) 460-8414;


(k)    if to the Administrative Agent, to PNC Bank, National Association at:
PNC Bank, National Association
500 First Ave., (Mail Stop P7-PFSC-O4I)
Pittsburgh, PA 15219
Attention: Kelsey Munsick
Facsimile No.: 412-762-8672


with a copy, except with respect to the Borrowing Request and any Interest
Election Request, to PNC Bank, National Association at:


PNC Bank, National Association
500 First Ave., 4th Floor
Pittsburgh, PA 15219
Attention: Laura Macioce
Facsimile No.: 412-762-8672


and


PNC Bank, National Association


55

--------------------------------------------------------------------------------

Exhibit 10.1


155 East Broad St., 7th Floor
Columbus, OH 43215
Attention: Thomas Redmond
Facsimile No.: 614-463-6770


(l)    if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (e) below, shall be effective as provided in said paragraph (e).
(d)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(e)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(f)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(g)    Electronic Systems.
(i)    The Borrower and each Lender agrees that the Administrative Agent may,
but shall not be obligated to, make Communications (as defined below) available
to the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.


56

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) and the Credit
Parties do not warrant the adequacy of such Electronic Systems and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party or any Credit Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) or the Credit Parties have
any liability to any Credit Party, any Lender, Administrative Agent or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent that such damages, losses or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 11.02.    Waivers; Amendments.
(c)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Credit Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, no Extension of Credit shall be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.
(d)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Guarantor and the Required Lenders or by the Borrower, the
Guarantor and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees or other
amounts payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected


57

--------------------------------------------------------------------------------

Exhibit 10.1


thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) release the Guarantor from its obligations under the Guaranty
without the written consent of each Lender, (vi) waive any of the conditions
precedent to the Effective Date set forth in Section 3.01 without the written
consent of each Lender, or (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
SECTION 11.03.    Expenses; Indemnity; Damage Waiver.
(c)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the initial syndication of the term loan facility provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof.
(d)    The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Documentation Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related reasonable expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transaction contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property now, in the past or hereafter owned or
operated by the Borrower, the Guarantor or any of its other Subsidiaries, or any
Environmental Liability related in any way to the Borrower, the Guarantor or any
of its other Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section


58

--------------------------------------------------------------------------------

Exhibit 10.1


11.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, penalties, damages, etc. arising from any non-Tax
claim.
(e)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(f)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, and does hereby waive, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) without limiting the rights of
indemnification of any Indemnitee set forth in this Agreement with respect to
liabilities asserted by third parties, each party hereto shall not assert, and
hereby waives, any claim against each other party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.
(g)    All amounts due under this Section shall be payable not later than 20
days after written demand therefor.
SECTION 11.04.    Successors and Assigns.
(f)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby; provided that, (i) except to the extent permitted pursuant to
Section 6.01(b)(ii) and (iii), no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Credit Party without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(g)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice


59

--------------------------------------------------------------------------------

Exhibit 10.1


thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of such Lender’s Loans;
(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;
(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code; and
(F)    no assignment shall be made to any Affiliate of any Credit Party.
For the purposes of this Section 11.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:


60

--------------------------------------------------------------------------------

Exhibit 10.1


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any of its Subsidiaries or any parent company thereof, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (b), (c) the Borrower, any of its Subsidiaries or any
of its Affiliates, or (d) a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof.


Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
(h)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and stated interest) of the Loans and other
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.
(i)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


61

--------------------------------------------------------------------------------

Exhibit 10.1


(j)    Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Guarantor and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein (it being understood that the documentation required under
Section 2.17(e) and (f) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.19 as though it were an assignee
under paragraph (b) of this Section. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(k)    A Participant shall not be entitled to receive any greater payment under
Section 2.l5 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
(l)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, to a Federal Reserve Bank or any central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.


62

--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 11.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Guarantor herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans. The provisions of Sections 2.15, 2.16, 2.17, 10.01(c)(iii) and 11.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 11.06.    Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the commitment letter relating to the term loan
facility provided hereby (to the extent provided therein) and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of an original executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 11.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 11.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender or any Affiliate thereof is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of any Credit Party against
any of


63

--------------------------------------------------------------------------------

Exhibit 10.1


and all the Obligations now or hereafter existing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 11.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(g)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(h)    Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Credit Party or its properties
in the courts of any jurisdiction.
(i)    Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(j)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 11.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN


64

--------------------------------------------------------------------------------

Exhibit 10.1


INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, third party service providers and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
credit insurance provider, in each case, relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than a Credit Party or any
Subsidiary of a Credit Party. For the purposes of this Section, “Information”
means all information received from any Credit Party or any Subsidiary of a
Credit Party relating to a Credit Party or any Subsidiary of a Credit Party or
its respective businesses, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any Subsidiary of a Credit Party; provided
that, in the case of information received from any Credit Party or any
Subsidiary of a Credit Party after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Arrangers and the Lenders in connection with the administration of this
Agreement, the other Credit Documents, and the Commitments.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING


65

--------------------------------------------------------------------------------

Exhibit 10.1


THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 11.13.    USA PATRIOT Act. Each Lender hereby notifies the Credit
Parties that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender to identify the Credit Parties in
accordance with the Act.
SECTION 11.14.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


66

--------------------------------------------------------------------------------

Exhibit 10.1


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 11.15.     Acknowledgments. Each of the Guarantor and the Borrower
hereby acknowledges that:
(a)    it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;
(b)    neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor or the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between any Arranger, the Administrative Agent and the Lenders, on
one hand, and the Guarantor and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor, and, to the fullest
extent permitted by law, each of the Guarantor and the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby;
(c)    it is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; and
(d)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Administrative Agent and the Lenders or among the Guarantor, the
Borrower and the Lenders.
SECTION 11.16.    

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


NISOURCE FINANCE CORP., as Borrower




By:    
Donald E. Brown
President, Chief Financial Officer and Treasurer


Federal Tax Identification Number: 35-2105468








NISOURCE INC., as Guarantor


By:    
Donald E. Brown
Executive Vice President, Chief Financial Officer and Treasurer


Federal Tax Identification Number: 35-2108964
















PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent




By:    
Name:
Title:














JPMORGAN CHASE BANK, N.A., as a Lender




By:    
Name:
Title:












MIZUHO BANK (USA), as a Lender




By:    
Name:
Title:







U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    
Name:
Title:




 
 
 




THE HUNTINGTON NATIONAL BANK, as a Lender




By:    
Name:
Title:



THE BANK OF NEW YORK MELLON, as a Lender




By:    
Name:
Title:



Annex A
PRICING GRID
The “Applicable Rate” for any day with respect to any Eurodollar Loan or ABR
Loan, as the case may be, is the percentage (stated in basis points) set forth
below in the applicable row under the column corresponding to the Status that
exists on such day:
Status
Level I
Level II
Level III
Level IV
Level V
Eurodollar Loans
(basis points)
85.0
90.0
95.0
105.0
120.0
ABR Loans
(basis points)
0.0
0.0
0.0
5.0
20.0
Unused Fee
7.5
12.5
17.5
22.5
30.0

For purposes of this Pricing Grid, the following terms have the following
meanings (as modified by the provisos below):
“Level I Status” exists at any date if, at such date, the Index Debt is rated
either A or higher by S&P or A2 or higher by Moody’s.
“Level II Status” exists at any date if, at such date, the Index Debt is rated
either A- by S&P or A3 by Moody’s.
“Level III Status” exists at any date if, at such date, the Index Debt is rated
either BBB+ by S&P or Baa1 by Moody’s.
“Level IV Status” exists at any date if, at such date, the Index Debt is rated
either BBB by S&P or Baa2 by Moody’s.
“Level V Status” exists at any date if, at such date, the Index Debt is rated
either BBB- by S&P or lower or Baa3 by Moody’s or lower, or, no other Status
exists.
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.
The credit ratings to be utilized for purposes of this Pricing Grid are those
assigned to the Index Debt, and any rating assigned to any other debt security
of the Borrower shall be disregarded. The rating in effect at any date is that
in effect at the close of business on such date.
Provided, that the applicable Status shall change as and when the applicable
Index Debt ratings change.
Provided further, that if the Index Debt is split-rated, the applicable Status
shall be determined on the basis of the higher of the two ratings then
applicable; provided further that, if the Index Debt is split-rated by two or
more levels, the applicable Status shall instead be determined on the basis of
the rating that is one level above the lower of the two ratings then applicable.
Provided further, that if both Moody’s and S&P, or their successors as
applicable, shall have ceased to issue or maintain such ratings, then the
applicable Status shall be Level V.



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrower(s):
NiSource Finance Corp., an Indiana corporation
 
 
 
 
4.
Administrative Agent:
PNC Bank, National Association, as the administrative agent under the Loan
Agreement
 
 
 
5.
Loan Agreement:
The Term Loan Agreement, dated as of March 31, 2016, among NiSource Finance
Corp., as borrower, NiSource Inc., a Delaware corporation, as guarantor, the
Lenders parties thereto, PNC Bank, National Association, as Administrative
Agent, and the other agents parties thereto



6.
Assigned Interest:

Aggregate Amount of Commitments/Loans for
all Lenders
Amount of
Commitments/Loans Assigned
Percentage Assigned of Commitments/Loans
$
$
%
 
$
$
%
 
$
$
%
 
 
 
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:
 
 
 
 



Consented to and Accepted:
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 


[NISOURCE FINANCE CORP., as Borrower] 
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





EXHIBIT B
FORM OF OPINION OF SCHIFF HARDIN LLP


EXHIBIT C


FORM OF BORROWING REQUEST


BORROWING REQUEST


Date: ________, ____
To: PNC Bank, National Association
500 First Ave., (Mail Stop P7-PFSC-O4I)
Pittsburgh, PA 15219
Attention: Kelsey Munsick
Facsimile No.: 412-762-8672


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement, dated as of March 31,
2016 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.


The Borrower hereby requests a Borrowing, as follows:


1.    In the aggregate amount of $________.


2.    On ________, 201_ (a Business Day).


3.    Comprised of a [ABR] [Eurodollar] Borrowing.


[4.     With an Interest Period of ___ months.]


[4][5].    The Borrower’s account to which funds are to be disbursed is:
Account Number: __________
Location:_________________


This Borrowing Request and the Borrowing requested herein comply with the
Agreement, including Sections 2.01, 2.02 and 3.02 of the Agreement.


NISOURCE FINANCE CORP.


By: _________________________
Name:
Title:



EXHIBIT D


[Intentionally Omitted]



EXHIBIT E


[Intentionally Omitted]



EXHIBIT F


FORM OF NOTE


NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
__________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Loan made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of March 31, 2016 (as may be amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time in accordance with its terms, the “Agreement”; the
terms defined therein being used herein as therein defined), between the
Borrower, NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto. The Borrower promises to pay interest on the aggregate unpaid principal
amount of each Loan from time to time made by the Lender to the Borrower under
the Agreement from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s office pursuant to the terms of the Agreement. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Note is one of the promissory notes referred to in Section 2.10(e) of the
Agreement, is one of the Credit Documents, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
NISOURCE FINANCE CORP.
By: __________________
Name:
Title:

LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______




EXHIBIT G


FORM OF INTEREST ELECTION REQUEST


INTEREST ELECTION REQUEST


Date: _______, ____


To: PNC Bank, National Association
500 First Ave., (Mail Stop P7-PFSC-O4I)
Pittsburgh, PA 15219
Attention: Kelsey Munsick
Facsimile No.: 412-762-8672
 
Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement, dated as of March 31,
2016 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.


This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Agreement and relates to the following:


1.     A conversion of a Borrowing A continuation of a Borrowing (select one).


2.    In the aggregate principal amount of $________.


3.    which Borrowing is being maintained as a [ABR Borrowing] [Eurodollar
Borrowing with an Interest Period ending on ________, 201_].


4.    (select relevant election)


If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be continued
as a Eurodollar Borrowing having an Interest Period of [__] months.


If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be converted
to an ABR Borrowing.


If such Borrowing is an ABR Borrowing, such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of [__] months.


5.    Such election to be effective on ________, 201_ (a Business Day).


This Interest Election Request and the election made herein comply with the
Agreement, including Section 2.06 of the Agreement.


NISOURCE FINANCE CORP.


By: ___________________
Name:
Title:









EXHIBIT H


FORM OF PREPAYMENT NOTICE


PREPAYMENT NOTICE


Date: _______, ____
To: PNC Bank, National Association
500 First Ave., (Mail Stop P7-PFSC-O4I)
Pittsburgh, PA 15219
Attention: Kelsey Munsick
Facsimile No.: 412-762-8672


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of March 31,
2016 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.
This Prepayment Notice is delivered to you pursuant to Section 2.11 of the
Agreement. The Borrower hereby gives notice of a prepayment of Loans as follows:
1.    (select Type(s) of Loans)
ABR Loans in the aggregate principal amount of $________.
Eurodollar Loans with an Interest Period ending ______, 201_ in the aggregate
principal amount of $________.
2    On __________, 201_ (a Business Day).
This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 2.11 of the Agreement.
NISOURCE FINANCE CORP.
By: ___________________
Name:
Title:

EXHIBIT I-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Term Loan Agreement, dated as of March
31, 2016 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.
Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:            
    Name:
    Title:
Date: __________, 20[__]



EXHIBIT I-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Term Loan Agreement, dated as of March
31, 2016 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.
Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:            
Name:
Title:
Date: ________ __, 20[__]



EXHIBIT I-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Term Loan Agreement, dated as of March
31, 2016 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.
Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:            
Name:
Title:
Date: ________ __, 20[__]



EXHIBIT I-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Term Loan Agreement, dated as of March
31, 2016 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), between NiSource Finance Corp., an Indiana corporation (the
“Borrower”), NiSource Inc., as guarantor, the Lenders party thereto, PNC Bank,
National Association, as the Administrative Agent, and the other parties
thereto.
Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:            
Name:
Title:
Date: ________ __, 20[__]

Schedule 2.01
(Term Loan Agreement)


NAMES, ADDRESSES, ALLOCATION OF AGGREGATE COMMITMENT, AND APPLICABLE PERCENTAGES
OF BANKS


Bank Name
Domestic Lending Office
Eurodollar Lending Office
Commitment
Applicable
Percentage
PNC Bank, National Association
PNC Bank, National Association
500 First Ave., (Mail Stop P7-PFSC-O4I)
Pittsburgh, PA 15219
PNC Bank, National Association
500 First Ave., (Mail Stop P7-PFSC-O4I) Pittsburgh, PA 15219


$115,000,000


23.000000%


 
 
 
 
 
JPMorgan Chase Bank, N.A.
On file with the Administrative Agent
On file with the Administrative Agent


$115,000,000


23.000000%


 
 
 
 
 
Mizuho Bank (USA)
On file with the Administrative Agent
On file with the Administrative Agent


$115,000,000


23.000000%


 
 
 
 
 
U.S. Bank National Association
On file with the Administrative Agent
On file with the Administrative Agent


$75,000,000


15.000000%


 
 
 
 
 
The Huntington National Bank
On file with the Administrative Agent
On file with the Administrative Agent


$40,000,000


8.000000%


 
 
 
 
 
The Bank of New York Mellon
On file with the Administrative Agent
On file with the Administrative Agent


$40,000,000


8.000000%


TOTAL
 
 


$500,000,000


100.000000%










Schedule 6.01(e)


EXISTING AGREEMENTS


Receivables Purchase Agreements and Receivables Sales Agreement of (a) Columbia
Gas of Ohio Receivables Corporation, (b) Columbia Gas of Pennsylvania
Receivables Corporation, (c) NIPSCO Accounts Receivables Corporation and (d) any
renewal, modification, extension or replacement of the above, in each case, to
provide for receivables financings upon terms and conditions not materially more
restrictive on the Guarantor and its Subsidiaries, taken as a whole, than the
terms and conditions of such renewed, modified, extended or replaced facility.




67